Citation Nr: 0839416	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  05-32 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of overpayment of VA dependency 
education benefits in the amount of $4,612.00.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1987 to March 
1997.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a June 2005 decision of the Committee on Waivers 
and Compromises (the Committee) of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas which 
denied the veteran's request that indebtedness to VA in the 
amount of $4,612.00 be waived.  

The veteran testified at a Travel Board hearing held in San 
Antonio, Texas in August 2008 before the undersigned Veterans 
Law Judge.  A transcript of the proceeding has been 
associated with the veteran's VA claims folder.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action on his part is required.


REMAND

The Committee has charged the veteran with a $4,612.00 
overpayment of dependents' education benefits for his 
daughter and stepson for the period from September 2002 
through January 2005.  The veteran has disputed the amount of 
the charged indebtedness.  He also asks for a waiver of the 
indebtedness.  

After having carefully considered the matter, and for the 
reasons expressed immediately below, the Board believes that 
this case must be remanded for further development.  

In determining whether a waiver of overpayment is 
appropriate, VA's (and the Board's) inquiry is focused on 
three distinct questions.  First, VA must determine if the 
overpayment at issue was validly created.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434-35 (1991) [noting that before 
adjudicating a waiver application, the lawfulness of the 
overpayment must first be decided]; see also VAOPGCPREC 
6-98 [holding that where the validity of the debt is 
challenged, that issue must be developed before the issue of 
entitlement to a waiver of the debt can be considered]. 

Second, if the debt is valid, VA must determine if fraud, 
misrepresentation or bad faith played a role in its creation. 
If it did, waiver of the overpayment is automatically 
precluded, and further analysis is not warranted.  See 
Ridings v. Brown, 6 Vet. App. 544 (1994) [holding that the 
Board must independently address the matter of bad faith 
before addressing whether waiver would be appropriate].
In this case, there is no hint of fraud or the like on the 
part of the veteran.

Finally, after it has been determined that the debt is valid 
and that fraud, misrepresentation and/or bad faith had no 
part in its creation, VA must then consider whether 
collection of the debt would be against equity and good 
conscience.  

Review of the record indicates that in August 2002 the 
veteran filed a VA Form 21-674 claiming education benefits 
for his 20 year old daughter, who was a senior in high 
school, for the school year from August 28, 2002 to June 13, 
2002 (a date obviously written in error by the veteran which 
should be considered to actually be June 13, 2003).  In the 
December 2002 award letter benefits based on school 
attendance were granted to January [redacted], 2006, the daughter's 
24th birthday [it appears that the correct date of the grant 
should be only to January [redacted], 2005, the daughter's 23rd 
birthday].

Also in August 2002, the veteran filed a VA Form 21-674 
claiming education benefits for his 19 year stepson for the 
school year from August 28, 2002 to May 26, 2003 for 
attending his first year in college.  In the December 2002 
award letter benefits based on school attendance were granted 
to December [redacted], 2005, the stepson's 23rd birthday.

At the August 2008 hearing, the veteran testified that his 
daughter did in fact attend school during the 2002-2003 
school year when she did graduate from high school.  He also 
testified that his daughter did attend more schooling after 
graduating from high school, but she never completed the 
courses.  See the hearing transcript, 
pp. 9-10.

In his October 2005 substantive appeal, and in his August 
2008 testimony, the veteran said that his stepson did attend 
college for the school year 2002-2003, and he subsequently 
did complete about two more college semesters in 2003-2004.  
See the hearing transcript, pp. 9-10.

A primary contention by the veteran is that he expected the 
school attendance benefit for his stepson and daughter to 
automatically end at the end of the 2002-2003 school year 
because that was the only term for which he had applied.  
The record shows that that is what happened for the prior 
2001-2002 school year [this was the first school year for 
which the veteran had filed VA Forms 21-674 requesting the 
benefit].  The May 2001 award letter only granted benefits 
for the stepson and daughter to June 1, 2001.  Presumably, 
the benefit was discontinued after May 2001.  

However, instead of granting the school attendance benefit 
for only the 2002-2003 school term, the RO's December 2002 
award letter granted benefits for future years to January [redacted], 
2006 [as noted above the correct date should be January [redacted], 
2005] for the daughter, and to December [redacted], 2005 for the 
stepson.  Therefore, the benefit did not end automatically as 
the veteran had assumed it would based on the prior year's 
experience.

Inasmuch as the veteran was awarded school attendance 
benefits for his daughter and stepson for future school years 
into 2005, and he has stated that his daughter and stepson 
did attend school for the 2002-2003 term, as well as some 
additional schooling into later 2003, 2004, and possibly into 
2005, the Board finds that the RO should give the veteran an 
opportunity to verify this school attendance.   

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should ask the veteran to verify 
when his stepson did attend school during 
the period from August 2002 through 
December 2005, and when his daughter did 
attend school from August 2002 through 
January 2005.  All pertinent school 
attendance records or other verification 
documentation should be provided for the 
file.  Any records obtained should be 
associated with the veteran's VA claims 
folder.  

2.  After undertaking any other 
development deemed appropriate, VBA 
should readjudicate the issue on appeal, 
to include consideration of both the 
validity of the charged indebtedness and 
the request for waiver.  If the decision 
is unfavorable to the veteran, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case that includes an accounting of the 
balance due, and they should be afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  Thereafter, the case 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




